The Court :
When Thrift gave, and Atherton took, the mortgage in question, there was inserted in it, immediately following the description of the premises, the following: “ Excepting and reserving to the said party of the first part his homestead right and claim of, in, and to the said premises, as the same may be appraised and set off to him according to law, and this conveyance is made subject to said homestead claim— the said premises being the same on which I (Thrift) now reside.”
Thrift, who was the head of a family, had previously filed, in the proper office, a declaration of homestead on the premises; but it is found that the declaration did not comply with the statute, in that it did not contain a statement of the estimated actual cash value of the premises. The extent of the statutory exemption in such cases is five thousand dollars.
We think it manifest that the intent of the mortgagor and mortgagee, gathered from the language employed, was that the mortgage should operate only on the excess of the premises over the statutory exemption.
Judgment affirmed.